Exhibit 10.3 Share Transfer Agreement This agreement is made on the day of ,2010 in China BETWEEN Seller: Shanghai Classic Group Limited ("Shanghai Classic"), a BVI company with register address in P.O.Box 438, Road Town, Tortola, Brithish Virgin Islands. And Buyer: China Teletech Limited( "CTL"),a BVI company with register address in P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands; Whereas: The Seller is the shareholder of the Guangzhou Yueshen Taiyang Network and Technology Company Limited( "the compnay"), holds 100% equity interest in the company. See details in Exibit 1. The Seller agrees to transfer all of his equity interest in the company to CTL according to the terms and conditions as follow: 1.Definition The following terms shall have the following meanings, unless there are additional provisions in this agreement: Shares The shares of the company "RMB" The legal Currency used in China Shares to be sold The 100% shares registered in the componay and owned by the seller, and will be transferred to the buyer and/or nominee of the buyer. Closing date Shall have the meaning set forth in Section 3.1 This Agreement This agreement and its amendments if any; Purchased price The purchased price is set forth in Section 3 of this agreement. 1 Property encumbrances The guarantee, lien, mortgage, restriction, charge, pledge, rights of others, The rights of other charges, encumbrances, Choice, right, priority, or equity interests that are attached to the shares for sale, or other liabilities that may constitute a restriction on property rights The schedules and appendices of this agreement constitute part of this agreement, and have the same eauql legal effect as other contents of this agreement. In the agreement, unless otherwise stated, a.
